Case: 21-30532      Document: 00516304479         Page: 1    Date Filed: 05/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             May 3, 2022
                                  No. 21-30532
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Harry Smoot,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:14-CR-168-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Harry Smoot, federal prisoner # 33980-034, appeals the district
   court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate
   release. He has filed an appellate brief as well as a motion for appointment of
   counsel. Smoot argues that the district court’s ruling is in error because he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30532     Document: 00516304479           Page: 2    Date Filed: 05/03/2022




                                    No. 21-30532


   demonstrated that his medical condition and other factors render him eligible
   for compassionate release.
          The district court did not find that Smoot failed to show eligibility for
   relief under § 3582(c)(1)(A)(i) but rather assumed the opposite.
   Nevertheless, the court determined that an early release was unwarranted
   because the 18 U.S.C. § 3553(a) factors weighed against it. Smoot identifies
   no error in that determination, which was a sufficient basis for the denial of
   his motion. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir.
   2020). We therefore AFFIRM the district court’s ruling. The interest of
   justice does not require the appointment of counsel for this appeal, and
   Smoot’s motion to appoint counsel is accordingly DENIED. See Schwander
   v. Blackburn, 750 F.2d 494, 502 (5th Cir. 1985); Fifth Circuit Plan
   Under the Criminal Justice Act § 3(B).




                                          2